Order, entered on December 4, 1962, unanimously reversed, on the law, with $20 costs and disbursements to the appellants, and the motion to dismiss the first, second and fourth causes of action granted, with $10 costs, with leave to replead. The complaint is based on injuries sustained aboard a ship owned by defendant Holland-America Line, while the plaintiff’s testator was on a cruise and also for malpractice on the part of the doctor-member of the crew. There is nothing in the complaint to state where the accident occurred. It could have occurred on the high seas or in foreign territorial waters. If it occurred on the high seas, or in foreign territorial waters the Maritime Law must apply. (See Biley v. Agwilines, Inc., 296 N. Y. 402; Merrkoeather v. Boland & Cornelius, 6 N Y 2d 417; Sonriesen v. Panama Transp. Go., 298 N. Y. 262; Restatement, Conflict of Law, §§ 404, 406.) Under Maritime Law the place of a tort is of importance in determining the law applicable to it, and the complaint should therefore allege where the accident occurred. If this is unknown to plaintiff, an examination of defendants should be requested. Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ.